                                          Case 5:16-cv-06370-EJD Document 654 Filed 05/08/20 Page 1 of 4




                                   1
                                   2
                                   3
                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                            SAN JOSE DIVISION

                                   7
                                        OPTRONIC TECHNOLOGIES, INC,
                                   8                                                          Case No. 5:16-cv-06370-EJD
                                                         Plaintiff,
                                   9                                                          ORDER DENYING MOTION FOR
                                                v.                                            FURTHER CLARIFICATION
                                  10
                                        NINGBO SUNNY ELECTRONIC CO.,                          Re: Dkt. No. 644
                                  11    LTD., et al.,
                                  12                     Defendants.
Northern District of California
 United States District Court




                                  13          On April 22, 2020, Plaintiff Optronic Technologies, Inc. (“Orion”) filed a Motion for
                                  14   Further Clarification or, in the Alternative, for Order Declaring an Assignment of Assets to Orion
                                  15   (the “Motion”). Dkt. No. 644. On April 27, 2020, non-party Celestron Acquisition LLC
                                  16   (“Celestron Acquisition”) filed a response opposing the motion (“Opposition”). Dkt. No. 647.
                                  17   Having considered the parties’ briefs, the Motion is DENIED.
                                  18          On January 17, 2020, this Court issued an Order granting in part and denying in part

                                  19   Orion’s motion for assignment and turnover. Dkt. No. 559 (the “Assignment Order”). On January

                                  20   24, 2020, Celestron Acquisition filed a motion for clarification of that order, seeking to clarify

                                  21   whether the accounts receivable owed by Celestron Acquisition’s wholly-owned foreign

                                  22   subsidiary—Celestron Global—are covered by the Assignment Order. Dkt. No. 564. On April

                                  23   20, 2020, this Court granted Celestron Acquisition’s motion for clarification (“Order”). Dkt. No.
                                       643. The Order stated:
                                  24
                                                     Because the Court does not find that it has personal jurisdiction over
                                  25
                                                     Celestron Global, the Court may not compel Celestron Global to pay Orion.
                                  26
                                                     Instead, and consistent with the parties’ agreement that the accounts
                                  27
                                  28   CASE NO.: 5:16-CV-06370-EJD
                                       ORDER DENYING MOTION FOR FURTHER CLARIFICATION
                                                                        1
                                          Case 5:16-cv-06370-EJD Document 654 Filed 05/08/20 Page 2 of 4




                                   1              receivable are, in fact, owed to Orion, the Court orders Ningbo Sunny to

                                   2              assign its rights to payment from Celestron Global to Orion.

                                   3              ...

                                   4              The Court clarifies that pursuant to the Assignment Order and consistent

                                   5              with the discussion herein, Defendant Ningbo Sunny is HEREBY

                                   6              ORDERED to assign to Orion all of its accounts, account receivable, rights

                                   7              of payment of money, contingent rights, contract rights, deposits and

                                   8              deposit accounts, claims against third parties, monies due from third parties,

                                   9              Bushnell Holdings, Celestron Acquisition, Celestron Global, Hawke Sport

                                  10              Optics LLC, Meade Instruments Corp., and Olivon Mfg. Group Ltd. up to

                                  11              the amount of the partial judgment entered in this action in favor of Orion

                                  12              and against Judgment Debtor on December 5, 2019 (Dkt. No. 518).
Northern District of California
 United States District Court




                                  13   Order, p. 5.

                                  14          Orion now requests that the Court “clarify that the [Order] assigned the $728,779 and any

                                  15   other property described in the [Order] to Orion, or alternatively issue an Order declaring that all

                                  16   such property is ‘directly assigned’ to Orion.” Motion, p. 2.

                                  17          Although “[a] court may clarify its order for any reason,” Wahl v. Am. Sec. Ins. Co., No.

                                  18   08-0555-RS, 2010 WL 2867130, at *3 (N.D. Cal. July 20, 2010), “the clarification process

                                  19   presumes some legitimate need supporting relief, such as the existence of ambiguity or confusion

                                  20   that can be corrected with further explanation.” Padgett v. Loventhal, No. 5:04-cv-03946-EJD,

                                  21   2015 WL 13753300, at *1 (N.D. Cal. May 13, 2015). No such ambiguity or confusion exists here.

                                  22          The Order makes clear that the Court has no authority to directly assign the assets held by
                                       third-party Celestron Global to Orion or to order Clestron Global to turn assets over to Orion, as
                                  23
                                       Orion requests. While the Court has authority under § 708.510(a) to order a party over which it
                                  24
                                       has personal jurisdiction to assign assets to a judgment creditor, the Court does not have the
                                  25
                                       authority to “compel acts by third parties over whom it does not have personal jurisdiction.”
                                  26
                                       Glob. Money Mgmt. v. McDonnold, No. 06-cv-34, 2009 WL 3352574, at *4 (S.D. Cal. Oct. 15,
                                  27
                                  28   CASE NO.: 5:16-CV-06370-EJD
                                       ORDER DENYING MOTION FOR FURTHER CLARIFICATION
                                                                        2
                                          Case 5:16-cv-06370-EJD Document 654 Filed 05/08/20 Page 3 of 4




                                   1   2009); see also Hardy v. Hardy, 164 Cal.App.2d 77, 79 (1958) (while the court of one state cannot

                                   2   “directly affect title” to property in another state, it can, through its coercive powers, compel a

                                   3   party before it to act in relation to property not within its territorial jurisdiction) (emphasis

                                   4   added); Cadence Design Sys., Inc. v. Pounce Consulting, Inc., No. 17-cv-04732, 2019 WL

                                   5   3413476, at *3 (N.D. Cal. July 29, 2019) (“courts agree that third parties ‘may be ordered to
                                       deliver or pay over [ ] property directly to the judgment creditor . . . or to assign rights to payment
                                   6
                                       to the judgment creditor . . . only if [the nonresident third parties] . . . [are] subject to the
                                   7
                                       California court’s personal jurisdiction.”) (citing Rutter Group Cal. Prac. Guid. Enf. J. & Debt Ch.
                                   8
                                       6G-5, ¶ 6:1435 (2019)); Revenue Enhancement Consultants, Inc. v. Mantra Films, Inc., No. 10-cv-
                                   9
                                       02726 ABC, 2010 WL 11463906, at *1 (C.D. Cal. July 21, 2010) (“The Court may only compel
                                  10
                                       acts by third parties over whom it has personal jurisdiction.”).
                                  11
                                               Orion does not attempt to argue that this Court has personal jurisdiction over Celestron
                                  12
Northern District of California




                                       Global. Rather, Orion broadly argues that any assignment order under Cal. Civ. Proc. Code §
 United States District Court




                                  13
                                       708.510 “assigns the subject property to the judgment creditor by operation of law.” Motion, p. 2.
                                  14
                                       It cites In re Advanced Biomedical, Inc., No. AP 14-01275-MW, 2016 WL 7188651, at *4 (B.A.P.
                                  15
                                       9th Cir. Dec. 2, 2016) for this proposition. In that case, the court upheld the validity of a state
                                  16
                                       court order that directly assigned “rights to payment of money due or to become due” to the
                                  17   judgment-creditor. Ibid. The Court did not address whether a court could directly assign assets
                                  18   held by third parties outside of the court’s jurisdiction, or whether the court could compel those
                                  19   third parties to pay the judgment-creditor. In fact, the court clarified that “[n]othing in the
                                  20   Assignment Order purports to impact the rights of any person or entity obligated to pay.” Ibid.
                                  21           There is no question that the funds Celestron Global is holding are owed to Orion.
                                  22   Celestron Acquisition has repeatedly professed its willingness to pay the funds to Orion. To the
                                  23   extent Celestron Acquisition argues that the Order “does not permit Celestron Acquisition to

                                  24   deliver the funds to Orion absent Ningbo Sunny’s Assignment,” this is a mischaracterization of the

                                  25   Order. Opposition, p.5. This Court was not presented with the question of whether Celestron

                                  26   Global was at liberty to transfer the funds absent a court order and did not opine on that question

                                  27   in the Order. The Order merely stated that this Court could not compel Celestron Global to do so

                                  28   CASE NO.: 5:16-CV-06370-EJD
                                       ORDER DENYING MOTION FOR FURTHER CLARIFICATION
                                                                        3
                                          Case 5:16-cv-06370-EJD Document 654 Filed 05/08/20 Page 4 of 4




                                   1   if it otherwise refuses. See Glob. Money Mgmt., 2009 WL 3352574, at *4 (“The Court can only

                                   2   order [defendant] to assign his rights in and to the property or payments. If the third parties do not

                                   3   make payment to [plaintiff], Plaintiff will have to bring an action against them in a court that has

                                   4   personal jurisdiction over them.”).

                                   5          The Court acknowledges that Ningbo Sunny has failed to comply with this Court’s orders
                                       in the past. However, the Order itself is not ambiguous in directing to Ningbo Sunny to do so. If
                                   6
                                       Ningbo Sunny fails to comply with the Order by assigning its accounts receivable and other assets
                                   7
                                       covered by the Order to Orion, Orion may bring an appropriate motion for contempt.
                                   8
                                              IT IS SO ORDERED.
                                   9
                                       Dated: May 8, 2020
                                  10
                                                                                        ______________________________________
                                  11
                                                                                        EDWARD J. DAVILA
                                  12                                                    United States District Judge
Northern District of California
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28   CASE NO.: 5:16-CV-06370-EJD
                                       ORDER DENYING MOTION FOR FURTHER CLARIFICATION
                                                                        4
